 Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 1 of 17 Page ID #:17




LEGAL\26215224\I
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 2 of 17 Page ID #:18



             1
         ?    ••   ')



    1    Evan J. Smith, Esquire (SBN 242352)                                       CONFORMED
                                                                                     QRIGINAL AtOPY
         Ryan P. Cardona, Esquire (SBN 302113)                                     S~rlar Court ef       cru1fm1a
    2    BRODSKY & SMTIH, LLC .                                                           unfy of Los Ange/es
         9595 Wilshire Blvd., Ste. 900
    3    Beverly Hills, CA 90212                                                    . JAN2B 2019
         Telephone: (877) 534-2590                                        Shelli A. Galler, E'Xetulive Oltioor/Cleik of Coull
    4    Facsimile: (310) 247-0160
                                                                                   By: Isaac Lovo, Deputy
    S    Attorneys for Plaintiff

    6

    7                          SUPpR!OR COURT OF TIIB STATE OF CALIFORNIA
    8                                        COUNTY OF LOS ANGELES
    9
         EMA BELL, on behalf of herself and all            Case No.:
   10    others similarly situated,
                                                           CLASS ACTION COMPLAINT FOR:
   11                                 Plaintiff,
   12                       vs.                             1.   ~~c~,rA.irg~~:Jt~<t~JuSINEss'
                                                                 AND PROFESSIONS CODE§§ 17200 et
   13    VITAMIN' SHOPPE, lNC. a Delaware                        seq.)
         Corporation; and DOES 1-10, inclusive,
   14                                                      JURY TRIAL DEMANDED
                                      Defendant.
   15
   16
                   Plaintiff'Ema Bell ("Plaintiff'), by and through her attorneys, alleges the following based
   17 upon personal knowledge as to her own acts, and upon information and belief and her attorneys'
   18 investigation as to all other facts.

   19              1.     Plaintiff, on behalfofherself and on behalfof a Class (defined herein) of California
   20 citizens who purchased subscriptions for products (such ·as vitamins and supplements) from
   21 defendant Vitamin Shoppe, Inc. ("Vitamin Shoppe" or "Defendant''), brings this class action
   22 complaint for violations of California's Unfair Competition Law, Bus. & Prof. Code§§ 17200 et
   23 seq. (the "UCL") based upon Defendant's violations of California's Automatic Renewal Law, Bus
   24 & Prof. Code §§ 17600 et seq. (the "ARL"). The Class includes all Californfa citizens who
   25 purchased product subscriptions from Vitamin Shoppe within the applicable statute of limitations
   26 period up to and include the date ofjudgment in.this action (the "Relevant Period''). Plaintiff and
   27 Class members are consumers for purposes of Cal. Bus. &Prof. Code§§ 17600- 17606.
   28

                                                          -1-
                                                     COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 3 of 17 Page ID #:19




    I          2.      During the Relevant Period, Vitamin Shoppe made automatic renewal or

    2 continuous service offers to consumers in California and (i) at the time of making the automatic

    3   renewal or continuous service offers, failed to present the tenns of said offers in a clear and

    4 conspicuous manner and in visual proximity to the request for consent to the offer before the

    5 subscription or purchasing agreement was fulfilled in violation of Cal. Bus. & Prof. Code §
    6 17602(a)(l); (ii) charged Plaintiffs and Class member's credit or debit cards, or third-party
    7 acqoUllt .(the "Payment Method(s)") without first obtaining Plaintiff's and Class members'

    8 affirmative consent to the agreement containing the automatic renewal offer teµns or continuous

    9 service offer tenns in violation of Cal. Bus. & Prof. Code § I 7602(a)(2); aud (iii) failed to provide

   I 0. an acknowledgment that includes the automatic renewal or continuous service offer terms,
   11 cancellation policy, and information regarding how to cancel 'in a manner that is capable of being

   12 retained by the consumer in violation of Cal. Bus. &-Prof. Code§§ 17602(a)(3), 17602(b). As a

   13   result of such violations by Vitamin Shoppe, all goods, wares, merchandise, or products sent to

   14 Plaintiff and Class Members under the automatic renewal or continuous service agreements are
   15 deemed to be an unconditional gift pursuant to Cal. Bus. & Prof. Code § 17603.
   16          3.      Plaintiff, on behalf of herself and the Class, seeks, restitution, declaratory relief,

   17 injunctive relief, reasonable attorneys' fees, and any other relief that this Court deems necessary,

   18 just, proper, and appropriate pursuant to Cal. Bus. &Prof. Code,§§ 1603, 17203, 17204, and Cal.
   19 Code. Civ. Pro.§ 1021.5.

   20                                   STATUTORY BACKGROUND
   21          4.     M of December 1, 2010, the ARL has .been in effect in California.                 The

   22 Legislature's stated intent for enacting the ARL was "to end the practice of ongoing charging of

   23 consumer credit or debit cards or thi~d party payment accounts without the consumers' explicit

   24 consent for ongoing shipments of a product' or ongoing deliveries of service.'' Cal. Bus. & Prof.
   25 Code § 17600.

   26          5.     The ARL makes it unlawful for any business making an automatic renewal ·or

   27 continuous service offer to a consumer in California to do any of the following:
   28                 (a)    Fail to present the automatic renewal offer terms or
                      continuous service offer terms in a clear and conspicuous manner


                                                  COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 4 of 17 Page ID #:20



          ,.    .•
    1                  before the subscription or purchasing agreement is fulfilled and in
                       visual proximity, or in the case of an offer conveyed by voice, in
   2                   temporal proximity, to the request for consent to the offer. If the
   3
                       offer also includes a free gift or trial, the offer shall include a clear
                       and conspicuous explanation of the price that will be charged after
   4                   the trial ends or the manner in which the subscription or purchasing
                       agreement pricing will change upon condusion of the trial;
   5
                       (b)     Charge the consumer's credit or debit card, or the
    6                  consumer's account with a third party for an autom11-tic renewal or
    7                  continuous service without first obtaining the consumer's
                       affirmative consent to the agreement containing the automatic
    8                  renewal offer tenns or continuous service· offer tenns, including the
                       terms of an automatic renewal offer or contjnuous service offer that
    9                  is made at a promotional or discounted price for a limited period of
                       time; or
   10
   11                  (c)      Fail to provide an acknowledgment that includes the
                       automatic renewal offer tenns or continuous service offer terms,
   12                  cancellation policy, and information regarding how to cancel in a
                       manner that is capable of being retained by the consumer. If the
   13                  automatic renewal offer or continuous service offer includes a      rree
                       gift or trial, the business shall also disclose itr the acknowledgment
   14
                       how to cancel, and allow the consumer to ·cancel, the automatic
   15                  renewal or continuous service before the consumer pays for the
                       goods or services.
   16
        See, Cal. Bus. & Prof Code§ 17602(a).
   17
               6.      The ARL defines the term "Automatic Renewal" as "a plan or arrangement in
   18
        which a paid subscription or purchasing agreement is automatically renewed at the end of a defmite
   19
        term for a subsequenttenn." See, Cal. Bus. & Prof Code§ 1760l(a).
   20
               7.      The ARL defines the term "Automatic renewal offer tenns" as the "following clear
   21
        and conspicuous disclosures":
   22
                       (a)     That the subscription or purchasing agreement will continue
   23                  until the consumer cancels;
   24                  (b)      The description of the cancellation policy that applies to the
   25                  offer;

   26                  (c)     The recurring charges that will be charged to the consumer's
                       credit or debit card or payment account with a third party as part of
   27                  the automatic renewal plan or arrangement,. and that the amount of
                       the charge may change, if that is the case, and the amount to which
   28                  the charge will change; if known;


                                                   COMPLAINT
     Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 5 of 17 Page ID #:21



.,
 '
         1
                            (d)    The length of the automatic renewal term or that the service
         2                  is continuous, unless the length of the term is chosen by the
                            consumer; and
         3

         4                  (e)     The minimum purchase obligation, if any,

         5 See, Ca!. Bus. & Prof. Code§ l 760l(b),
         6           8.     The ARL defines "clear and conspicuous" or "clearly and conspicuously'' to mean,

         7 "in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding .

         8 text of the same size, or set off from the surrounding text of the same size by symbols or other

         9 marks, in a manner that clearly calls attention to the language." See, Cal. Bus. & Prof. Code §
        10 17601(c).

        11          9.      The ARL mandates that such services shalJ be made readily cance!lable by

        12 consumers, specifically stating, "A business that makes an automatic renewal offer or continuous

        13 service offer shall provide a toll-free telephone number, electronic mail address, a postal address

        14 if the seller directly bills the consumer, or it shall provide another cost-effective, timely, and easy-

        15 to-use mechanism for cancellation that shall be described in the ac!rnowledgment specified in

        16 paragraph (3) of subdivision (a)." See, Cal. Bus. &Prof. Code §l7602(b).
        17           10.    Furthermore, the ARL mandates that, "In addition to the requirements of

        18 subdivision (b), a consumer who accepts an automatic renewal or continuous service offer online

        19 shall be allowed to terminate the automatic renewal or continuous service exclusively online,

       20 which may include a termination email formatted and provided by the business that a consumer

       21    can send to the business without additional information." See, Cal. Bus. &Prof. Code§ 17602(c).
       22           11.     Pursuant to § 17603 of Cal. Bus. & Prof. Code, "In-any case in which a business

        23   sends any goods, wares, merchandise, or products to a consumer, under a continuous service

       24 agreement or automatic renewal of a purchase, without first obtaining the consumers affirmative

       25    consent as described in § 17602, the goods, wares, merchandise, or products shall for all purpos_es

       26 be deemed an unconditional gift to the consumer, who may use or dispose of the same in any

       27 manner be or she sees fit without any obligation whatsoever on the consumer's part to the business,
       28



                                                        COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 6 of 17 Page ID #:22




    1 including, but not limited to, bearing the cost of, or responsibility for, shipping any goods, wares,
    2 merchandise, or products to the business."

    3                                         PARTIES AND STANDING
    4           12.
                                                                                    -
                            Plaintiff is a citizen of California and is domiciled in Los Angeles, CA. Plaintiff
                                                                                                  .

    5 purchased        a   subscription plan from Vitamin Shoppe in California during the Relevant Period.
    6 Plaintiff and Class Members are consumers as defined under Cal. Bus. & Prof. Code§ 1760l(d).
    7           13.         Plaintiff is informed and believes, and thereon alleges, that defendant Vitamin
    8. Shoppe is a Delaware corporation with its principle place of business located in Secaucus, New

    9 Jersey. Plaintiff is infonned and believ~, and thereon alleges, that Vitamin Shoppe owns and

   IO   operates retail locations in California, and has operated such locations throughout the Relevant
   11 Period.     Vitamin Shoppe also provides to the public vitaminshoppe.com, !Ind has done so
   12 throughout the Relevant Period. Vitaminshoppe.com provides access to the array of products and

   13 services offered at, and/or by Vitamin Shoppe. During the Relevant Period Vitamin Shoppe made,
   14 and continues to make, automatic renewal or continuous service offers to consumers in California.

   15 Vitamin Shoppe's automatic renewal and/or continuous service plan is marketed and known as
   16 "SPARKAUJ'ODELIVERY".
   17           14.         At all relevant times, each and every defendant. was acting as an agent and/or
   18 employee of each of the other Defendants and was acting within the course and/or scope of said
   19 agency and/or employment with the full knowledge and consent of each of the Defendants. Each
   20 of the acts and/or omissions complained of herein were alleged and made known to, and ratified
   21 by, each of the other Defendants (Vitamin Shoppe and DOE Defendants will hereafter collectively
   22 be referred to as "Defendant").
   23           I 5.        The true name and capacities of the Defendants sued herein as DOES l through 10,
   24 inclusive, are currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
   25 names. Each of the Defendants design~ted herein as a DOE is legally responsible for the unlawful_
   26 acts alleged herein. Plaintiff will seek leave of Court to amend this Complaint to reflect the true
   27 names and.capacities of the DOE Defendants when such identities become known.
   28


                                                      COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 7 of 17 Page ID #:23




    1                                    JURISDICTION AND VENUE
    2           16.    This Court has subject matter jurisdiction over this action. This Court has personal
                 '                                                                     '

    3 jurisdiction over Defendant because it conducted and continues to conduct substantial business in

    4 the State of California, County of Los Angeles, and Defendant's offending website is available
    5 across California.
    6           17. . Venue is proper in this Court because Defendant conducts substantial business in ·
    7 this County. Venue is also proper in this Court because a substantial portion of the misconduct
    8 alleged herein occurred in the County of Los Angeles.
    9                                  CLASS ACTION ALLEGATIONS
   10           18.    Class actions are certified when the question is one ofa common or general interest,
   11 of many persons, or when the parties are numerous, and it is,impracticable to bring them all before
   12 the court. Cal. Civ. Proc. Cede § 382. The California Supreme Court has stated that a class should
   13 be certified when the party seeking certification has demonstrated the existence of a "well-defmed
   14 community of interest'' among the members of the proposed class. Richmond v. Dart Indus., Inc.,
   15 29 Cal.3d 462,470 (1981); see also Daarv. Yellow Cab Co.,-67 Cal.2d 695, 704 (1967).
   16           19.    Class actions are especially valuable in a context such as this one, in which
   17 jndividual relief may be modest It is well settled that a plaintiff need not prove the merits of the
   18 action at the class certification stage.
   19          20.     Rather, the decision of whether to certify a class is "essentially a procedural one"

   20 and the -appropriate analysis is whether, assuming the merits of the claims, they are suitable for
   21
        resolution on a class-wide basis:
   22
               AB the focus in a certification dispute is on what types of questions common or
   23          individual are likely to arise in the action, rather than on the merits of the case, in
               determining whether there is substantial evidence to support a trial court's
   24          certification order, we consider whether the 1beozy of recovery advanced by the
   25          proponents of certification is, as an analytical matter, likely to prove amenable to
               class treatment.
   26
        Sav-On Drug Stor;,,., Inc, v. Superior Co.urt, 34 Cal.4th 319, 327 (2004) (citations omitted).
   27
               21.     In addition, the assessment of suitability for class certification entails addressing
  28
        whether a class action is superior to individual lawsuits or alternative procedures for resolving the


                                                  COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 8 of 17 Page ID #:24




           '
     1 controversy.      Capitol People First v. State Dept. of Developmental Services (2007) 155
     2   Cal.App.4th 676, 689.

     3          22.     Plaintiff brings this action on behalf ofherself, and on behalf of all others similarly

     4   situated. Tue Class consists of all persons within California that, within the applicable statute of

     5 limitations period up to and including entry of judgment in this matter, purchased any product or
     6, service in: response to an offer constituting an "Automatic Renewal" as defined by§ 1601(a) of

     7   the ARL from defendant Vitamin Shoppe, its predecessors, or its affiliates, via the website

     8 vitaminshoppe.com (the Class).

     9          23.     Excluded from the Class are governmental entities, Defendant, any entity in which.

    10 Defendant bas a controlling interest, and Defendant's officers, directors, affiliates, legal

    11   representatives, employees, co-conspirators, successors, subsidiaries, and assign~, and individuals
'   12 bound by any prior settlement. Also excluded from the Class is ariy jud1;1:e, justice, or judicial

    13   officer presiding over this matter.

    14          24.     The members of the Class are so numerous that joinder of all members is

    15   impracticable. While the exact number and identities of Class members are unknown to Plaintiff

    16 at this time and can only be ascertained through appropriate discovery, Plaintiff is informed and

    17 believes the Class includes hundreds of thousands of members. According to a July 3, 2018

    18 Vitamin Shoppe press release titled, The Vitamin Shoppe Debuts Redesigned Healthy Awards®

    19 Program Offering Customers More Rewards a11d Flexibility than Ever Before, Vitamin Shoppe

    20 has "more than six million members." Plaintiff alleges that the Class may be ascertained by the

    21   records maintained by Defendant.

    22          25.     Common questions of law and fact exist as. to all members of the Class, and

    23 predominate over any questions affecting solely individual members of the Class. Among the

    24 questions of law and fact common to the Class are:

    25                  (a)     Whether during the Relevant Period Vitamin Shoppe failed to
                        present the automatic renewal offer terms, or continuous service offer terms,
    26                  in a clear and conspicuous manner before the subscription or purchasing
                        agreement was fulfilled and in visual proximity to the request for consent
    27
                        to the offer in violation of Cal. Bus. & Prof. Code § l 7602(a)(l);
    28



                                                    COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 9 of 17 Page ID #:25




    1                 (b)     Whether during the Relevant Period Vitamin Shoppe charged
                      Plaintiff's and Class Members' Payment Method(s) for an automatic
    2                 renewal or continuous serv.ice without :flfSt ·obtaining Plaintiff's and Class
   3                  Members' affinnative consent to the automatic renewal offer terms or
                      continuous service offer terms in violation of Cal. Bus. & Prof Code §
    4                 17602(a)(2);

    5                 (c)    Whether during the Relevant Period Vitamin Shoppe failed to
                      provide an acknowledgment that included the automatic renewal or
    6
                      continuous service offer terms, cancellation policy, and information on how
    7                 to cancel in a manner that is.capable of being retained by Plaintiff and Class
                      Members, in violation of Cal. Bus. & Prof. Code§ 17602(a)E3);
    8
                      (d)    Whether during the Relevant Period Vitamin Shoppe failed to
    9                 provide an acknowledgment that describes a cost-effective, timely, and
                      easy-to-µse mechanism for cancellation in violation of Cal. Bus. & Prof.
   10                 Code§ l7602(b);.
   II
                      (e)    Whether Plaintiff and Class Members are entitled to restitution of
  ·12                 money paid in circumstances where the goods and services provided by
                      Vitamin Shoppe are deemed an unconditional gift in accordance with Cal.
   13                 Bus. & Prof. Code§ 17603;
   14
                      (f)   Whether Plaintiff and Class Members are entitled to restitution in
   15                 accordance with Cal. Bus. & Prof. Code§§ ·17200, 17203;

   16                 (g)    Whether Plaintiff~nd Ciass Members are entitled to injunctive relief
                      under Cal. Bus. & Prof. Code § 17203;
   17
                      (h)    Whether Plaintiff and ·Class Members are entitled to attorneys' fees
   18
                      and costs under California Code ofCi:vil Procedure§ 1021.5.
   19
              26.     Plaintiff's claims are typical of the claims of the members of the Class, as Plaintiff
  20
        and members of the Class sustained and continue to sustain injuries arising out of Defendant's
  21
        conduct or omissions in violation of state law as complained of herein. Plaintiff; like all other
  22
        members of the Class, claims that Defendant has violated state law by violating the ARL and
  23
        UCL by, inter a/ia at the time of making an automatic renewal/continuous service offer, (i) failing
  24
        to present the terms of said offers in a clear and conspicuous manner and in visual proximity to
  25
        the request for consent to the offer before the subscription or purchasing agreement was fulfilled
  26
        in violation of Cal. Bus. & Prof. Code§ 17602(a)(l); (ii) charging Plaintiffs and Class member's
  27                                                                                        '
        Payment Method(s) without first obtaining Plaintiff's aud Class members' affinnative consent to
  28
        the agreement containing the automatic renewal offer terms or continuous service offer terms in

                                                      -8-
                                                 COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 10 of 17 Page ID #:26




    I   violation of Cal. Bus: & Prof. Code§ 17602(a)(2); and (iii) failing to provide au acknowledgment
    2   that includes ihe automatic renewal or continuous service offer terms, cancellation policy, and
    3   information regarding how to cancel in a manner that is capable ofbeing retained by the consumer
    4   in violation ofCaL Bus. & Prof. Code§§ 17602(a)(3), 17602(b).
    5          27.     Plaintiff will fairly and ade(jUlltely protect the interests of the members of the Class,
    6   and has retained counsel competent and experienced in class action litigation. Plaintiff has no
    7 interests antagonistic to, or in conflict :with, those of the Class.
    8          28.     A class action is superior to other available methods for the fair and efficient
    9   adjudication of the controversy, since joinder of all members is impracticable. Furthermore,
   10   because the damages suffered by the individual Class members may be relatively small, the
   11   expense and burden of individual litigation make it impossible for members of the Class
   12   individually to redress the wrongs done to them.
   13          29.     There will be no difficulty in the management of this action as a class action.
   14   Moreover, judicial economy will be served by the maintenance of .this lawsuit as a class action,
   15   in that it is likely to avoid the burden which would be other-wise placed upon the judicial system
   16   by the filing of thousands of similar suits by disabled people across the California. There are no
   17   obstacles to effective and efficient management of the lawsuit.as a class action.
   18                              RELEVANT FACTUAL BACKGROUND
   19 Vitamin Shoppe's Business
   20          30.     Vitamin Shoppe offers, at its website, found at vitaminshoppe.com, subscriptions
   21 for the continuing delivery of vitamin, supplement, and related product via SPARK AUTO
   22 DELIVERY. SPARK AUTO DELlVERY constitutes an automatic renewal and/or continuous.

   23 service plan or arrangement pursuant to the ARL. Cal. Bus. & Prof. Code § 1760l(a).
   24 Plaintiff's Subscription
   25          31.     On September 12, 2018, Plaintiff visited Defendant's website, vitaminshoppe.com,
   26 and purchased Nature's Way, ALIVE!               Women's Gummy Vitamins (75 Gummies) (the
   27
   28



                                                   COMPLAINT
    Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 11 of 17 Page ID #:27




        l "Product(s)"). Plaintiff's credit card incurred a $31.10 chatge1 (inclusive of shipping and taxes)
        2 for the purchase of the Products.

        3          32.     On or about September 14, 2018, the Products were d~livered.
        4          33.     Thereafter, on October 9 thru and including October 12, 20t8, Plaintiff received
        5   three (3) emails from Defendant. The first email ("Email l "} indicated that Vitamin Shoppe was

        6 "working on [her] order right now!" and that.her. credit card would incur a $29.542 charge when

        7 the Products ship. The second email ("Email 2") indicated that her order would be processed on:
        8 Fri 1.2 October 2018." The third email ("Email 3") indicated that'"[.Her] order ha[d] shipped!"
        9          34.     On or about October 14, 2018, the Products were delivered.
       10          35.     Over the next three (3) months, thru and including the month of January 2019, on
       11 or about the 9th thru the 12th day of each month, Plaintiff would receive Email(s) 1, 2, and 3, The
       12 substance ofEmail(s)     1, 2, and 3 would not change, only the date that Email 1, 2, and/or 3 was
       13 sent/received.
       14          36.     From November 2018 thru January 2019, the ':Products continued to be delivered
                                         ,
                              th
       15 on or about the 14 day of each month.
       16          37.     After the October 14, 20 I 8 Product delivery, Plaintiff no longer wanted to purchase

       17 the vitamins from the Defendant However, Plaintiff did not cancel the shipments of vitamins ·
       18 because of Defendant's violations of the ARL.      Ai;   a result, Plaintiff incurred monthly charges of
       19 approximately $30 for Product she did not wish to receive.
       20   ARL VIOLATION 1- VitaminShoppe.com Fails to Disclose the Automatic.Renewal Offer
            Terms in a Clear and Conspicnous·Manncr in Violation -Of Cal. Bus. & Prof. Code § 17601
       21
       22          38.     Vitamin Shoppe is required to "clearly and conspicuously'' disclose the "automatic

       23 renewal offer terms" (the "AR.OT"), See, Cal. Bus. & Prot: Code § 17601. Throughout the
       24 Relevant Period, Vitamin Shoppe has failed ·to meet this requirement. Specifically, although
       25
       26   1
            The total purchase price.for the Products was $35.15. However, Plaintiff received a 15% OFF
       27 promotional  discount to the $26.98 purchase subtotal.
          2
            Subtotal for the Products was $26.98, shipping was FREE, and tax was $29 .54 for a total of
       28 $29.54.




I                                                     COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 12 of 17 Page ID #:28




    1 VitaminShoppe.com has a heading/section titled "SPARK AUTO DELIVERY", a user will not
    2 find the AROT in this section. The AROT are not clearly and conspicuously disclosed because
    3 they can only be accessed via a hyperlink labeled simply as "FAQs". The FAQs hyperlink appears
                                     '                             .

    4   in the "SPARK AUTO DELIVERY" webpage and at the checkout screen.
    5       ARL VIOLATION 2 - VitaminShoppe.com Fails to Present the Automatic Renewal Offer
              Terms in a Clear and Conspicuous Manner Before.the Subscription or Purchasing
    6       Agreement is Fulfilled and in Visual Proximity to the Request for Consent to the Offer in
    7                           Violation of Cal. Bus. & Prof. Code§ 17602(a)(l}

    8             39.    Vitamin Shoppe is required to "clearly and conspicuously" disclose the AROT on
    9 the checkout screen. See, Oil. Bus. & Prof. Code § 17602(a)(J). Vitamin Shoppe does not do
   1o this. Again, at checkout, Vitamin Shoppe only provides the FAQs hYPerlink. In order to properly
   11 comply with the terms of the ARL, Vitamin Shoppe should take the information contained in the
   12 AROT located on the.page following the hyperlink and'place it directly on the checkout screen..

   13        ARL VIOLATION 3 - VitaminShoppe.com Fails to Obtain Affirmative Consent to the
              Automatic Renewal Offer Terms Before the Subscription or Purchasing Agreement is
   14        Fulf"illed and Charged to the Plaintiff and Other Consumers in Violation of Cal. Bus. &
                                             Prof. Code§ 17602(a)(2)
   15
   16             40.    Vitilmin Shoppe is required to obtain the "consumer's affirmative consent to the

   17 agreement containing the automatic renewal offer terms", and must obtain such affirmative
   18 consent before charging the consumer's Payment Method.
   19             41.    "Affirmative cqnsent'' is an express act such as a check-box or similar

   20 button/mechanism that must be chosen/selected before the purchase order can be
   21 submitted/completed.3
   22
        3
   23      California cpurts have provided judiciai guidance as to what constitues "affirmative consent"
         under the ARL. In both el-Iarmony and Beachboy, California courts have ll\ken the position that
   24    affmnative consent under the ARL must be obtained through- an "express act'' by the consumer to
        .consent to the terms of the automatic renewal contract. In the final Judgment against Beachbody,
   25    the court held that "consent is obtained by an express act by the consumer through a check-box,
         signature, express consent button or other substantially similar mechamsm that consumers must
   26    select to give their consent. This mechanism cannot relate to consent for anything other than the
         automatice renewal or continuous service offer terms." People of the State of California v
   27    Beachbody LLC. Case No. 55029222, Superior Court for the State of California, Los Angeles
         County (Aug. 24, 2017). Similarly, in the final judgment against eHarmony the court reiterated
         this position stating that "consent is obtained by an express act by the conswner through a check-
   28    box, signature, or other substantially similar mechanism that consumers must affirmatively select


                                                  COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 13 of 17 Page ID #:29




    I          42.    Again, at checkout, Vitamin Shoppe only provides the FAQs hyperlink. Vitamin
    2 Shoppe fails to provide any check-box or similar mechanism ·to indicate that the consumer has
    3 reads, understood and has affirmatively consented to the AROT.
    4          43.    As a result, during the Relevant Period, prior to charging Plaintiff's and Class

    5 members' Payment Method(s), Defendant failed to obtain Plaintiff's and Class xµembers'
    6 affirmative consent to the automatic renewal/continuous service offer tenns as required by Cal,
    7 Bus. & Prof. Code§ 17602(a)(2).
    8          44.    Beca:use of Defendant's fuilure to gather affirmative consent to the automatic
    9 renewal terms, all goods, wares, merchandise, or products sent to Plaintiff and Class members
   IO .under the automatic renewal/continuous service agreement are deemed to be an unconditional gift
   11 pursuant to Cal Bus. & Pro£ Code§ 17603, and Plaintiff and Class members may use or dispose
   12 of the same in any .manner they see fit without any obligation whatsoeever on ·their part to
   13 Defendant, including, but not limited to, bearing the cost of, or responsibility for, shipping any
   14 goods, wares, merchandise or products.
   15   ARL VIOLATION 4- Vitamin Shoppe Failed to Provide an Acknowledgment' as Required
                     by CaL Bus. & Prof. Code§ 17602{a)(3) and 17602{bf
   16
   17         45.     Furthermore; and in addition to the above, after Plaintiff and Class members

   1_8 subscribed to SPARK.AUTO DELlVBRY, Defendant sent to Plaintiff and Class members email
   19 follow-ups (Email(s) 1, 2, and 3) to their purchases, including email(s) entitled ''Your Upcoming
   20 Auto Delivery Order,'' "Thank You For Your Vitamin Shoppe Order,'' and ''Your Order Has
   21 Shipped," but has f,iiled, and continues to fail, to provide an acknowledgment that includes the
   22 automatic renewal offer terms or continuous service offer lell,ls, cancellatiol). policy, and·
   23 information regarding how to cancel in a manner that is capable of being retained by Plaintiff and
   24 Class members in violation of Cal. Bus. &Pro£ Code§ 17602(a)(3), and 17602(b).
   25
   26
   27
      or sign to accept the AUTOMAT[C RENEWAL OFFER TERMS and ~o other part of the
   28 transaction." People of the Stale of California v eHannony Inc., Case No. 17-cv-03314, Superior
      Court for the State of California, County of Santa Cruz (Jan. 8, 2018).


                                                COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 14 of 17 Page ID #:30




    1                                    FIRST CAUSE OF ACTION
    2       Violation of the Unfair Competition Law - (Cal. Bus. & Prof. Code§ 17200 et ·seq.)
    3          46.     Plaintiff incorporates by reference the above allegations set forth in the Complaint
    4 as if fully set forth herein.
    5          47.     The UCL prohibits unfair competition in the form of any ''unlawful, unfair or
    6 fraudulent business act or·practice." See, Cal. Bus. & Prof. Code§ 17200.
    7          48.     The UCL permits "a person who has·suffered injury ni fact and has lost money or
    8 property" to prosecute a civil action for violation of the UCL. This civil action may be brought
    9 individually or on behalf of the injured individual and·all others similarly situated who are affected
   10 by the unlawful and/or unfair business practice or act. See, Cal. Bus. & Prof. Code § 17204.
   H           49.     Since September 12, 2018, and continuing through and including the Relevant
   12 Period, Vitamin Shoppe has committed unlawful and/or unfair business acts orpractices as defined
   13 by the UCL, by violating the ARL, specifically, Cal. Bus. & Prof. Code §§ I7602(a)(l)-(3) and
   14 17602(b), The public p9licy underlying a UCL action under the unfair prong of the UCL is
   15 tethered to a specific statutory provision. See, Cal. Bus. & Prof. Code§§ 17600, 17602. In
   16 addition, besides offending an established public policy, Defendant's act or practice is immoral,
   17 unethical, oppressive, un~crupulous or substantially injurious to consumers. Further, the utility of
   I 8 Defendant's conduct is outweighed by the gravity of the hann to Plaintiff and Class members.
   19          50.     Plaintif£ has standing to pursue this claim because she suffered injury in fact and .
   20 has lost money or property as a result ofDefendant's actions as set forth herein. Plaintiffpurchased
   21 Vitamin Shoppe's Products for personal and/or family purposes/use.
   22          5 I.    As a direct and proximate result of Defendant's unlawful and/or unfair business
   23 'acts or practices described herein, Defendant has received, and continues to hold, unlawfully
   24 obtained property and money belonging to Plaintiff and Class members in the form of payments
   25 made for automatic renewal agreements by Plaintiff and Class members. Defendant has profited
   26 from its unlawful and/or unfair business acts or practices in the amount ofthose business expenses
   27 and interest accrued thereon.
   28



                                                  COMPLAJNT

                                                                                    ----···-·---·-··········-··-----
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 15 of 17 Page ID #:31



           •·

    1           52.    Plaintiff and simi!~ly-situated Class members are entitled to restitution pu,suant to
    2 Cal. Bus. & Prof Code § 17203 for all monies paid by Class Members under the subscription.
    3 agreements from September 12, 2018, to the \late of such restitution at rates specified .by law.
    4 Defendant should be required to disgorge all· the profits and gains it has reaped and restore such
    5   profits and gains to Plaintiff and Class members, from whom they were unlawfully taken.
    6           53.    Plaintiff and similarly situated Class members are entitled to enforce·all applicable
    7 penalty provisions pursuant to Cal. Bus. & Prof. Code § 17202, and to obtain injunctive relief
    8 purSl)antto Cal. Bus. &Prof. Code§ 17203.
    9           54.    Plaintiff has assumed the responsibility of enforcement of the laws and public
   10 policies specified herein by suing on behalf of herself and others similarly situated Plaintiff's
   11 success in this action will enforce importan.t rights affecting the public interest Plaintiff will incur
   12 a financial ·burden in pursuing this action in the-public interest. An award of reasonable attorneys'
   13   ·r~ to Plaintiff is thus appropriate pursuant to California Code ofCivt1 Procedure§ 1021.5.
   14           55.    Plain~ on behalf of herself and Class m\llllbers, requests relief as describ~d
   15 below.

   16                                        PRAYER.FOR RELIEF
   17           WHEREFORE, Plaintiff demands judgment against Defendant and requests the following
   l8 relief:
   19           A.     That this Court Order a preliminary and permanent injunction
   20           enjoining Defendant from violating the UCL, Bus. &Prof. Code§§ 17200
   21           et seq. and the ARL §§ 17600 et seq.;
   22           B.     That this Court find and declare that Defendant has violated Cal.
   23           Bus. & Prof. Code § 17602(a)(l) by failing to present·the automatic renewal
   24           offer terms in a clear and conspicuous manner and in the visual proximity
   25           to the request for consent to the offer before the subscription or-purchasing
   26           agreement was fulfilled;
   27           C.     That this Court find and declare that Defendant has violated Cal.
   28           Bus. & Prof. Code § 17602(a)(2) by charging Plaintiffs and Class



                                                   COMPLAINT
Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 16 of 17 Page ID #:32




    1       Members' Payment Method without first obtaining their affinnative consent
    2       to the automatic renewal offer temis or continuous service tenns;
    3       D.     Thaf this Court find and declare that Defendant has violated Cal.
    4       Bus. & Prof. Code§ 17602(a)(3) by failing to provide an acknowledgment
    5       that includes the automatic renewal or continuous service offer tenns and
    6       cancellation policy;
    7       E.     That this Court find and declare that Defendant has violated Cal
    8       Bus. & Prof. Code § l 7602(b) by failing to provide an acknowledgment that
    9       describes a toll-free telephone number, electronic mail address, a postal
   10       address only when the seller directly bills the consumer, or another cost-
   11       effective, timely, and easy-to-use mechanism for cancellation;
   12       F.     That this Court find and de.clarethat D!'fendant has violated the UCL
   13       and committed unfair and unlawful business practices by violating Cal. Bus.
   14       & Prof. Code § 1702;
   15       G.     That the Court award to Plaintiff and Class members full restitution
   16       due to Defendant's UCL violations and finds pursuant to Cal. Bus. & Prof.
   17       Code§§ 17200 -17205; that all goods, wares, merchandise, or products
   18       sent to Plaintiff and Class members under the automatic renewal/continuo.us
   19       service agreement are deemed to be an unconditional gift pursuant to CaL
   20       Bus. & Prof. Code § 17603, and Plaintiff and Class members may use or
   21       dispose of the same in any manner they see fit witbol,!t any obligation
   22       whatsoeever on their part to Defendant, including, but not limited to,
   23       bearing the qost of, or responsibility for, shipping any goods, wares,
   24       merchandise or products.in the amount of their subscription agreement
   25       payments;
   26       H.     That this Court Order a preliminary and pennanent injunction
   27       requiring Defendant to take the steps necessary to bring vitaminshoppe.com
   28       into compliance with the ARL;



                                             COMPLAINT
    Case 2:19-cv-01557-R-MRW Document 4-1 Filed 03/04/19 Page 17 of 17 Page ID #:33

                                              -...

            '·     ,

                                                                                            .                             .
                        :I, .        ·That tlijs Court a~il; ~pnaJJJ~ attotiieys' fees and costs
                        (!n~ludiiJ~           ~ii~i:t (e:eii) and l:ith~r expenses of suit pursuant to California
                        Code
                        .
                             of'Qivii:XW<i¢dili,~·§J02L5,
                                        -~ .~ ..          :and/or
                                                               .
                                                                  othenippiicable.Iaw; and
                        j,            'Pt~--Oil~j;:pjU,t'~W!!f¢! s,\l~h '!)th~ and ·fur!!ii,r.,rilfof,~. fr·~~J;IIS

                        n~sar¥d~~:1ir~~~~~~~==it,milvfu~,\ .

                                                              . .•'··\'   ,   : ·_.,::::.

:'\.-
                                 '.(,, ·'I·
                        ......




                                               ·":••·•,:,0·:\_-,,-_•.~r.:"•,::.':-1 •,.;,-
                                                                    ~••••




                                                                                                                              ··,._;·
                                                                                    --~-- ..
                                                                .,._.,;:·--:        '
                                                                               0 . ,·


                                                                                                <-




               ..,
              ···-··
            ·- ·~;:.:




                                                                                                     ' -~ -..o .   .. .



                                                                                                                                        -':..."'--'-'---------
